[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
After hearing held, it is hereby Ordered: judgment may enter for the plaintiffs on default of the defendant and damages are awarded as follows:
For the plaintiff, Renate W. O'Hair:
Economic damages                  $ 12,174.00
    Non-economic damages              500,000.00 ---------- Total                             $512,174.00
For the plaintiff, James E. O'Hair:
for loss of consortium            $100,000.00
BERNARD D. GAFFNEY JUDGE, SUPERIOR COURT